Citation Nr: 0912808	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-10 042	)	DATE
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), claimed as depression.

2.  Entitlement to service connection for a scar of the left 
arm.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial disability rating in excess of 
10 percent for back disability.  

5.  Entitlement to an initial compensable disability rating 
for hemorrhoids.  

6.  Entitlement to an initial compensable disability rating 
for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1973 to November 1993.

2.  On March 27, 2009, the RO informed the Board that the 
Veteran died in February 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


